Citation Nr: 9909349	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for left maxillary 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971 and from December 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent evaluation 
for left maxillary sinusitis.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
May 1997 for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claim the RO returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected left maxillary sinusitis 
is manifested by minimal mucous discharge, mild congestion, 
slight thickening of the mucus membrane and slight 
tenderness.

3.  The veteran's service sinusitis is productive of no more 
than one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting, or; moderate symptoms with discharge or crusting or 
scabbing and infrequent headaches.



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for left maxillary sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Codes 6513, 6514 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of her service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.

Revised schedular rating criteria for respiratory 
disabilities have been in effect since October 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6513, chronic maxillary sinusitis is evaluated under the 
general rating formula for sinusitis set forth following DC 
6514, for the 50, 30 and 10 percent ratings, respectively, as 
follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries [50 percent].

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
[30 percent].

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
[10 percent].

A note following this section defines "an incapacitating 
episode of sinusitis" as one that requires bed rest and 
treatment by a physician.

Under the former criteria, 38 C.F.R. § 4.97, DC 6513, chronic 
maxillary sinusitis is evaluated under the criteria for 
chronic sphenoid sinusitis found in DC 6514, for the 50, 30 
and 10 percent ratings, respectively, as follows:

Post-operative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations [50 
percent].

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence [30 percent].

Moderate, with discharge or crusting or 
scabbing and infrequent headaches [10 
percent].

The Board recognizes that a disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO first granted service connection for left maxillary 
sinusitis in September 1982.  The RO initially assigned a 
noncompensable (0 percent) evaluation.  By a rating decision 
in January 1991 the RO assigned a 10 percent evaluation.  By 
a rating decision in March 1996 the RO continued the 10 
percent evaluation pursuant to 38 C.F.R. § 4.97, DC 6513.  
That rating has been in effect since then.

Upon a VA examination in November 1990, the examiner noted 
considerable edema of the mucosa of both nasal cavities with 
partial obliteration of the nasal cavity.  He indicated that 
there was minimal mucous discharge and no post-nasal 
discharge or congestion of the oral pharynx.  The auditory 
canals were clean and dry, bilaterally.  The tympanic 
membrane was intact, bilaterally, with no perforation.  There 
was no intraorbital swelling and no tenderness over the left 
maxillary sinus.  The diagnosis was recurrent left maxillary 
sinusitis.  X-rays disclosed slight thickening of the left 
maxillary mucous membrane.  The remainder of the sinus and 
all remaining sinuses were clear.

On a VA examination in November 1995, the veteran gave a 
history of episodic nasal discharge since 1980 associated 
with nasal congestion with periodic exacerbations.  However, 
at the time of the examination, the veteran reportedly had no 
significant complaint relating to her chronic sinus problems.  
On examination, the examiner noted a supple, node-free neck.  
The tympanic membranes were clear, bilaterally.  The throat 
was described as clear.  There was no frontal or maxillary 
sinus tenderness and the nostrils were clear, bilaterally.  
The veteran had normal nasal mucosa, and no erythema or 
discharge.  The diagnosis was allergic rhinitis/sinusitis.  
X-rays disclosed normal sinus development and aeration 
without thickened mucosa, fluid level or bone destruction.

VA treatment records from March 1996 disclose that the 
veteran sought treatment for sinus drainage.  On examination, 
there was no sinus tenderness and examination of the 
oropharynx revealed no erythema.  The tympanic membranes were 
described as clear.  However, examination of the lungs 
revealed wheezing and a diagnosis of bronchitis was made; 
antibiotics were prescribed.  VA treatment records from April 
1996 and December 1996 disclose that the veteran sought 
treatment for nosebleeds.  These records do not note a link 
between the bronchitis and nosebleeds, and the veteran's 
service-connected left maxillary sinusitis.

On a VA examination in December 1997, the veteran gave a 
history of recurrent nosebleeds as well as recurrent sinus 
infections.  She reported that the nosebleeds had been much 
less bothersome recently with the last one occurring in May 
1997.  She reportedly was unaware of any environmental 
factors that she was allergic to other than foods.  She 
denied formal allergy testing.  She reportedly worked at the 
post office and had a fair degree of dust exposure.  She 
indicated that at present she tended to have clear, thick 
drainage with episodes rather than purulent drainage as she 
had previously.  She reported that she did not experience any 
particular facial pain or discomfort on one side or the 
other.  She reported that the episodes responded to 
antibiotics and she had a week or two at the most where she 
felt there was a problem with functioning.  

Objective findings on examination in December 1997 included 
normal voice quality, and normal and symmetrical facial 
appearance without swelling.  The examiner indicated that the 
veteran had normal external ears and tympanic membranes.  
Tuning fork test was normal as well as cranial nerves II 
through XII.  Transillumination testing of the sinuses 
revealed +3/4 maxillary and frontal sinus testing which was 
reported to be quite normal; there was no asymmetry, which 
was indicated to be an important finding.  The oral pharynx 
and oral cavity were described as benign.  There was no 
inflammation or discharge from the laryngopharynx and no 
adenoid hypertrophy of the nasopharynx.  The nasal passages 
anteriorly revealed mild nasal congestion.  The passages were 
decongested and examined again whereupon no polyps or 
purulent drainage was revealed.  The diagnosis was history of 
recurring epistaxis and sinusitis with no evidence of current 
symptoms.

At her August 1996 RO hearing and in written statements in 
April 1996 and in November 1998, the veteran described 
symptomatology she associated with her service-connected left 
maxillary sinusitis.  In her oral testimony and in her April 
1996 statement she asserted that large amounts of mucus 
drained from her sinuses each morning, and that she had 
frequent and profuse nosebleeds.  She also described 
crustiness inside her nostrils and headaches every two or 
three weeks that responded well to over-the-counter 
medication.  In her November 1998 written statement the 
veteran asserted that her sinuses continued to bother her and 
that she continued to have some headaches although her daily 
nosebleeds had abated.

In consideration of the foregoing, the Board finds that the 
medical evidence does not support an evaluation of the 
veteran's service-connected left maxillary sinusitis in 
excess of the 10 percent currently assigned.  To the 
contrary, the medical evidence clearly shows that the 
veteran's sinus disorder is primarily manifested by no more 
than mild congestion, slight thickening of the mucus membrane 
and slight tenderness.  There is no medical evidence of more 
than moderate symptoms with discharge or crusting or scabbing 
and infrequent headaches.  Further, the evidence does not 
indicate more than one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Neither is there medical evidence linking the veteran's once-
frequent nosebleeds with her left maxillary sinusitis.  
Moreover, the Board observes that at the time of her most 
recent examination, there was no current evidence of problems 
with the veteran's sinusitis.  The veteran has reported that 
her sinusitis has worsened and that she has increased 
symptomatology.  While noting the veteran's subjective 
complaints, the Board must emphasize that the objective 
medical evidence considered in connection with her appeal is 
not supportive of her claim to the extent that a higher 
evaluation under the Rating Schedule is in order.  Therefore, 
the Board finds the veteran's symptomatology, described 
above, is contemplated by the current 10 percent disability 
rating and is insufficient to support an evaluation in excess 
of 10 percent under either the former or revised schedular 
criteria.  Accordingly, an increased evaluation in this case 
is not warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected left maxillary sinusitis.  As the Board has 
determined that the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Entitlement to an increased evaluation for left maxillary 
sinusitis is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

